On May 22, 2003, the defendant was sentenced to the following: Count I: Assault with a Weapon, a Felony: Five (5) years in the Montana State Prison, all suspended; and Count II: Robbery, a Felony: Fifteen (15) year commitment to the Department of Corrections to run concurrent with Count I.
On April 2,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, and his attorney was not present. The state was not represented.
The defendant’s counsel, Ben Anciaux, telephoned the Montana State Prison on the day of the defendant’s hearing and informed the Division that the defendant, who is currently at the Billings Pre Release, was not aware that he was to make his own transportation arrangements to the prison for his hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until June 2004.
Done in open Court this 2nd day of April, 2004.
*20Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.